DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN 202022539993.3, filed with the Office on 10/05/2021. Accordingly, the earliest effective filing date was recognized as 11/05/2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIQUID CRYSTAL DISPLAY MODULE BACKLIGHT STRUCTURE, LIQUID CRYSTAL DISPLAY, AND DISPLAY DEVICE, WITH EACH INCLUDING A MATT LAYER.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Re Claim 1:
On lines 1-2, the claim cites “a Flexible Printed Circuit, FPC light strip”. It is unclear if the Flexible Printed Circuit and FPC light strip are two components or one. Therefore, the claim is indefinite. Upon careful review of Applicant’s disclosure, specifically including Figs 1-2 and ¶¶ 0014 and 0016, the examiner has best understood the citation to be a single component. Accordingly , the examiner has interpreted – a Flexible Printed Circuit[[,]] (FPC) light strip – in order to execute compact prosecution.
Re Claims 2-6:
The claims are indefinite due to their dependence on base claim 1.
Re Claim 6:
On lines 1-2, the claim cites “wherein a thickness of the light blocking PET film is in a range of 0.02-0.05 T”. It is unclear what quantitative unit of measurement is being referred to by T. Therefore, the claim is indefinite. Upon careful review of Applicant’s disclosure, specifically including Fig 3 and ¶¶ 0027-0028, there was no description of a recognized unit of measurement that T refers to. Accordingly, the examiner has interpreted – wherein a thickness of the light blocking PET film is in a range 
Re Claim 7:
For reasons similar to the reasons given in claim 1 regarding the FPC light strip, the claim is indefinite. Accordingly , the examiner has interpreted – a Flexible Printed Circuit[[,]] (FPC) light strip – in order to execute compact prosecution.
Re Claims 8-12:
The claims are indefinite due to their dependence on base claim 7.
Re Claim 12:
For reasons similar to the reasons given in claim 6 regarding the PET film, the claim is indefinite. Accordingly, the examiner has interpreted – wherein a thickness of the light blocking PET film is in a range 
Re Claim 13:
For reasons similar to the reasons given in claim 1 regarding the FPC light strip, the claim is indefinite. Accordingly, the examiner has interpreted – a Flexible Printed Circuit[[,]] (FPC) light strip – in order to execute compact prosecution.
Re Claims 13-18:
The claims are indefinite due to their dependence on base claim 7.
Re Claim 18:
For reasons similar to the reasons given in claim 6 regarding the PET film, the claim is indefinite. Accordingly, the examiner has interpreted – wherein a thickness of the light blocking PET film is in a range 

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:


Re Claim 1:
The closest prior art of record, described below, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the first end is bonded to the light blocking tape and the second end is between the light enhancement prismatic lens and the light guide plate as set forth in the claim.
The closets prior art of record was found to be Okuda (US 20060125981 A1), Kim et al (US 20150185409 A1; “Kim”), and Liu et al  (US 10216038 B2; “Liu). An analysis of the claim limitations as compared with the disclosure, teachings, and suggestions of the closest prior art is given, below.
Okuda discloses a liquid crystal display module backlight structure (described below and shown in Fig 14), comprising 
a Flexible Printed Circuit, FPC light strip (backlight FPC board 111), 
a combination frame layer (resin lower chassis 151 and lower frame 102), 
a reflective sheet (reflective sheet 105), 
a light lens (lens sheets 109), 
a light guide plate (light guide plate 108), and a 
matt film adhesive layer (diffusion sheet 110 and adhesive layer 112), 
wherein a first end of the matt film layer overlaps the FPC light strip (end of 112 overlapping 111 as shown in Fig 14) and a second end overlaps the light lens (end of 112 overlapping 109 as shown in Fig 14). 
With further regard to the light lens (109), Okuda at least suggests the light enhancement lens is a light enhancement prismatic lens due to the configuration shown in Fig 14. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized Okuda as at least suggesting the light enhancement lens is a light enhancement prismatic lens.
Further, a light lens as a light enhancement prismatic lens was well-known within the art before the effective filing date of the claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configure the light lens of Okuda as a well-known light enhancement prismatic lens for the benefit of predictable light enhancement.
Okuda does not explicitly disclose the combination layer is a rubber-iron layer.
Liu teaches a combination layer as a rubber-iron layer (described in Col 7, lines 25-46 as a plastic-iron frame and claim 7 as wherein the plastic frame is rubber).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the combination layer of Okuda as a rubber-iron layer as taught in at least principle by Liu for the benefit of narrowing the frame (Liu: Col 7, lines 42-46).  
Okuda does not disclose the first end is bonded to a light blocking tape.
Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end of Okuda by including a light blocking tape to bond the first end since such a modification would add material and thickness to the liquid crystal display module of Okuda without an expected significant benefit.
Okuda does not disclose the second end is between the light enhancement prismatic lens and the light guide plate.
In Fig 8, Kim teaches a second end (end of light leakage prevention member 200, wherein 200 is analogous in configuration to the matt layer of Okuda) between an optical member (optical member 72, analogous in configuration to the light enhancement prismatic lens of Okuda) and a light guide plate (light guide plate 74).
However, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of Okuda according to the second end as taught in at least principle by Kim since such a modification would add material and thickness to the liquid crystal display module of Okuda without an expected significant benefit.
Additionally, even if Kim disclosed or suggested a similar structure that mapped to the limitation in claim, Kim teaches against a light blocking tape by at least the description in ¶ 0069 as a light blocking tape (e.g., black tape) disposed between the liquid crystal panel 50 and the backlight assembly 70 to fix the liquid crystal panel 50 and the backlight assembly 70 to each other and generally preventing the light leakage may be omitted.
Therefore, the claim is novel and non-obvious.
Re Claims 2-6:
The claims contain allowable subject matter due to their dependence on base claim 1.
Re Claim 7:
The closets prior art of record, Okuda fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the first end is bonded to the light blocking tape and the second end is between the light enhancement prismatic lens and the light guide plate as set forth in the claim. An analysis of the claim limitations as compared with the disclosure, teachings, and suggestions of the closest prior art would be similar to the analysis given to claim 1 above.
Re Claims 8-12:
The claims contain allowable subject matter due to their dependence on base claim 7.
Re Claim 13:
The closets prior art of record, Okuda fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the first end is bonded to the light blocking tape and the second end is between the light enhancement prismatic lens and the light guide plate as set forth in the claim. An analysis of the claim limitations as compared with the disclosure, teachings, and suggestions of the closest prior art would be similar to the analysis given to claim 1 above.
Re Claims 14-18:
The claims contain allowable subject matter due to their dependence on base claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukai et al (US 20100060816 A1) and Bae (US 20170108721 A1), both disclose a liquid crystal display device comprising a FPC light strip.
Kim  (US 20090251632 A1) and Lo (US 20130021727 A1), both disclose a rubber-iron frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875